ORDER

PER CURIAM.
Wood Properties, Inc. (“Wood Properties”) appeals from the judgment of the trial court dissolving a temporary restraining order (“TRO”) against L.K. Wood Realty, Inc. (“L.K. Wood Realty”) which had *926prohibited L.K. Wood Realty and its agents from using the word “WOOD” or “L.K. WOOD” in stylized wood grain logs to advertise or promote the goods or services of L.K. Wood Realty in the St. Louis metropolitan area.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the motion court is affirmed in accordance with Rule 84.16(b).